

Exhibit 10.2
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
RICHARD A. ROBERT
 
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, effective as of January
1, 2010, is by and between VNR Holdings, LLC, a Delaware limited liability
company (“VNRH”), Vanguard Natural Resources, LLC, a Delaware limited liability
company (“Parent”) and Richard A. Robert (the “Executive”).
 
WHEREAS, effective on January 1, 2007, Nami Holding Company, LLC (now Vanguard
Natural Gas, LLC) and Executive entered in an employment agreement (the “Initial
Agreement”);
 
WHEREAS, the parties determined to amend the Initial Agreement by that certain
Amended Employment Agreement dated April 18, 2007 (the “Amended Agreement”),
which terminated the Initial Agreement;
 
WHEREAS, VNRH provided Executive with notice on September 30, 2009 that, in
anticipation of formalizing the terms and conditions of the Executive’s
employment relationship in newly amended employment agreement, the Amended
Agreement would not be renewed past its then-current term of December 31, 2009;
 
WHEREAS, VNRH desires to employ Executive and Executive desires to be employed
by VNRH in said capacity;
 
WHEREAS, the parties desire to set forth in writing the terms and conditions of
their understandings and agreements in this Second Amended and Restated
Employment Agreement (this “Agreement”);
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, VNRH hereby agrees to employ Executive and Executive hereby
accepts such employment upon the terms and conditions set forth in this
Agreement:
 
1. Employment Period.
 
(a) Subject to Section 6, VNRH hereby agrees to employ Executive, and Executive
hereby agrees to be employed by VNRH, in accordance with the terms and
provisions of this Agreement, for the period commencing as of the date hereof
(the “Effective Date”) and ending on January 1, 2013  (the “Employment Period”);
provided, however, that the Employment Period shall automatically be renewed and
extended for an additional period of twelve (12) months commencing on January 1,
2013 and expiring on January 1, 2014, and on each successive January 1
thereafter, unless at least ninety (90) days prior to the ensuing expiration
date (but no more than twelve (12) months prior to such expiration date), VNRH
or Executive shall have given ninety (90) days written notice to the other that
it or he, as applicable, does not wish to extend this Agreement (a “Non-Renewal
Notice”).  The term “Employment Period,” as utilized in this Agreement, shall
refer to the Employment Period as so automatically extended.
 
(b) During the term of Executive’s employment with VNRH, Executive shall serve
as the Executive Vice President  and Chief Financial  Officer of VNRH and the
Parent (together, the “Company”) the Company  and in so doing, shall report to
the Chief Executive Officer and Board of Managers or Directors, as applicable,
of the Company (the “Board”).  Executive shall have supervision and control
over, and responsibility for, such management and operational functions of the
Company currently assigned to such positions, and shall have such other powers
and duties (including holding officer positions with the Company and one or more
subsidiaries of the Company) as may from time to time be prescribed by the
Board, so long as such powers and duties are reasonable and customary for the
Executive Vice President and Chief Financial  Officer of an enterprise
comparable to the Company.
 
(c) During the term of Executive’s employment with VNRH, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote substantially all of his business time to the business and
affairs of VNRH and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully, effectively and efficiently such responsibilities.  During
the term of Executive’s employment with VNRH, it shall not be a violation of
this Agreement for Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures or fulfill speaking engagements and
(iii) manage personal investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities as an employee of
the Company in accordance with this Agreement.
 
(d) The parties expressly acknowledge that any performance of Executive’s
responsibilities hereunder shall necessitate, and the Company shall provide,
access to or the disclosure of Confidential Information (as defined in Section
10(a) below) to Executive and that Executive’s responsibilities shall include
the development of the Company’s goodwill through Executive’s contacts with the
Company’s customers and suppliers.
 
2. Compensation.
 
(a)  Base Salary.  VNRH shall pay Executive an annual base salary (“Base
Salary”) at the rate of $275,000 for the period commencing on the Effective Date
and ending on the Date of Termination.  The Board will review Executive’s Base
Salary on an annual basis beginning with the employment year beginning on April
30, 2011, and may increase the Base Salary in such amounts or percentages as the
Board shall deem appropriate, if any. The Board may not decrease the Executive’s
annual Base Salary without his prior written approval.  Base Salary shall be
payable in accordance with the ordinary payroll practices of VNRH, but in no
event shall the Base Salary be paid to Executive less frequently than
monthly.  The term “Base Salary” as used in this Agreement shall refer to the
Base Salary as it may be so adjusted from time to time.
 
(b) Annual Bonus.  Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) based upon VNRH’s unit price performance and/or the achievement
of annual performance targets; such terms and conditions of Executive’s Annual
Bonus for each calendar year within the Employment Period are set forth in
Appendix A hereto.
 
3. Employee Benefits.
 
(a) During the Employment Period, VNRH shall provide Executive with coverage
under all employee pension and welfare benefit programs, plans and practices,
which VNRH makes available to its senior executives (including, without
limitation, participation in health, dental, group life, disability, retirement
and all other plans and fringe benefits to the extent generally provided to such
senior executives), commensurate with his position in the Company,  to the
extent permitted under the employee benefit plan or program, and in accordance
with the terms of the program and/or plan.
 
(b) Executive shall be entitled to vacation time generally available to
executive employees of VNRH (but no less than fifteen (15) business days paid
vacation in each calendar year).  Such vacation time shall accrue at a rate of
one and a quarter (1.25) vacation days for each calendar month worked; provided,
however, that during any given calendar year, Executive shall be able to take
vacation days that will accrue during that calendar year, even if such days have
not yet accrued.  A maximum of five (5) business days of accrued but unused
vacation may be carried over from one calendar year to the next.
 
(c) Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and promoting the business of
the Company, including, without limitation, reasonable expenses for travel,
lodgings, entertainment and similar items related to such duties and
responsibilities.  VNRH will promptly reimburse Executive for all such expenses
upon presentation by Executive of appropriately itemized and approved
(consistent with VNRH’s policy) accounts of such expenditures, in accordance
with the Company’s expense reimbursement policy; provided, however, that in no
event shall the expense reimbursement be made after the last day of the taxable
year following the year in which the expense was incurred by Executive, although
in the event that the reimbursement would constitute taxable income to
Executive, such reimbursements will be paid no later than March 15th of the
calendar year following the calendar year in which the expense was incurred.  No
reimbursement or expenses eligible for reimbursement in any taxable year shall
affect the expenses eligible for reimbursement in any other taxable year, nor
may the right to receive a reimbursement of expenses be subject to liquidation
or exchanged for another benefit.
 
4. Restricted Units and Phantom Units.
 
(a) Restricted Units.  As of the Effective Date, Executive shall receive an
initial grant (the “2010 Restricted Units”) of 15,000 restricted common units of
Parent (the “Restricted Units”) pursuant to the Vanguard Natural Resources, LLC
Long-Term Incentive Plan (the “LTIP”).  The terms and conditions of the 2010
Restricted Units are set forth in Appendix B hereto.  Executive may receive
additional restricted common units of Parent from time to time at the Board’s
sole discretion during the Employment Period, although the Board shall conduct
an annual review beginning on April 30, 2011 to determine the appropriateness of
granting additional restricted units to Executive at that time.
 
(b) Phantom Units.  As of the Effective Date, Executive shall receive an initial
grant (the “2010 Phantom Units”) of 15,000 phantom units (“Phantom Units”)
pursuant to the LTIP.  The terms and conditions of the 2010 Phantom Units are
set forth in Appendix C hereto. Executive shall receive an additional grant of
15,000 phantom common units of Parent on an annual basis in connection with each
anniversary of the Effective Date during the Employment Period, the terms and
conditions of such grant to be substantially the same as those described in
Appendix C for the 2010 Phantom Units.
 
5. Change of Control.
 
(a) Definition of Change of Control.  For purposes of this Agreement, a “Change
of Control” shall have the same meaning as such term in the Company’s LTIP.  For
the sake of convenience herein, as of the Effective Date, the LTIP states that a
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
 
(i) Any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than an affiliate of Parent, shall become the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of fifty
percent (50%) or more of the combined voting power of the equity interests in
Parent;
 
(ii) The members of Parent approve, in one or a series of transactions, a plan
of complete liquidation of Parent; or
 
(iii) The sale or other disposition by the Company of all or substantially all
of its assets in one or more transactions to any person other than Parent or an
affiliate of Parent.
 
Notwithstanding the foregoing, with respect to a payment that is subject to
section 409A of the Code, a “Change of Control” shall mean a “change of control
event” as defined in the regulations and guidance issued under section 409A of
the Internal Revenue code of 1986, as amended (the “Code”).
 
(b) Change of Control Payments.  Upon the occurrence of a Change of Control of
the Company, Executive will be entitled to receive the sum of (i) an amount
equaling two (2) times the sum of his Base Salary, Annual Bonus and the cash
value of all Restricted Units which became vested in the calendar year prior to
the Change of Control (the “Change of Control Payment”), and (ii) any settlement
that may be due to Executive pursuant to the acceleration of all outstanding
Restricted Units and Phantom Units held by the Executive at the time of the
Change of Control.  Notwithstanding the previous sentence, however, the Change
of Control Payment will be capped at a maximum of $2,000,000, even where the
value of the individual components of the payment would have resulted in a
greater payment to the Executive. Solely for purposes of the Change of Control
Payment, the Executive’s Base Salary and Annual Bonus shall be valued each as in
effect at the time of the Change of Control, and the Restricted Units which
vested in the year prior to the Change of Control shall be valued as of the
grant date of such Restricted Units. The Restricted Units and Phantom Units, if
any, will be settled in accordance with the terms and conditions of the LTIP and
any individual award agreement (or in the event of the 2010 Restricted Units, in
accordance with the terms and conditions contained in Appendix B hereto and the
LTIP, or in the event of the 2010 Phantom Units, in accordance with the terms
and conditions contained in Appendix C hereto and the LTIP).
 
(c) Gross-Up for Certain Taxes Related to a Change of Control.
 
(i) In the event that any payments to Executive pursuant to this Agreement or
any payment received by Executive or paid by the Company on Executive’s behalf
is treated as contingent on a change in the ownership or effective control of
the Parent or in the “ownership of a substantial portion of the assets” of
Parent (but only if such payment or other benefit is in connection with
Executive employment relationship with the Company) shall result in Executive
becoming liable for the payment of any excise taxes pursuant to section 4999 of
the Code (the “Section 4999 Excise Tax”), Executive shall be entitled to an
additional payment equal to the amount of any Section 4999 Excise Taxes payable
by Executive pursuant to section 4999 of the Code as a result of such payments,
plus all Federal, state and local taxes applicable solely to the Company’s
payment of such Section 4999 Excise Taxes, including any additional taxes due
under section 4999 of the Code with respect to payments made pursuant to this
provision (the “Section 4999 Gross-Up Payment”).  The Section 4999 Gross-Up
Payment shall not include any Federal, state, or local taxes imposed upon the
original payment that gave rise to such Section 4999 Excise Tax.
 
(ii) Calculations for the Section 4999 Gross-Up Payment shall assume the highest
marginal rate applicable at the time of calculation.
 
(iii) The intent of this Section 5(c) is to provide that the Company shall pay
Executive the Section 4999 Gross-Up Payment such that the net amount retained by
Executive after deduction of the Section 4999 Excise Tax and any additional
Federal, state or local taxes are imposed on the Section 4999 Excise Taxes or
Section 4999 Gross-Up Payments, shall equal the aggregate total amount payable
to the Executive pursuant to this Agreement.  In the event that an excise tax is
imposed by the Code or any Federal, state or local legislation following the
Effective Date, in addition to or in place of the Section 4999 Excise Tax, the
Company also intends to provide an appropriate gross-up payment which would
provide Executive with the aggregate total amount of the intended payment before
such excise tax (and any subsequent taxes imposed because of the Company’s
payment of such excise tax on Executive’s behalf) was imposed.
 
(iv) If Executive determines that Executive is liable for the Section 4999
Excise Taxes with respect to a payment or other benefit pursuant to the
Agreement, Executive must promptly so notify the Company in writing.  Upon
receipt of such notice from Executive, the Company must, within twenty (20) days
thereafter, either (A) notify Executive, in writing, that the Company agrees
with Executive’s determination of the Section 4999 Excise Tax liability, in
which case the Company shall become obligated to immediately pay to Executive
the Section 4999 Gross-Up Payment, or (B) submit to Executive an opinion,
prepared by counsel of the Company’s choice which counsel is reasonably
satisfactory to Executive, that Executive is not liable for the Excise Tax (the
“Tax Opinion”).  If the Tax Opinion is provided to Executive and Executive
nevertheless chooses not to contest the assertion of the Section 4999 Excise
Tax, the Company shall be relieved of its obligation to make the Section 4999
Gross-Up Payment specified hereunder.  If Executive chooses to contest the
assertion of the Section 4999 Excise Tax after receipt of the Tax Opinion,
Executive may do so with counsel of Executive’s choice that is reasonably
satisfactory to the Company, with the reasonable legal fees and expenses of such
contest to be paid by the Company, on a monthly basis, subject to the Company’s
receipt of proper documentation therefore.  If the Section 4999 Excise Tax is
successfully contested with the approval of counsel, then the Company shall pay
to Executive the Section 4999 Gross-Up Payment upon the earlier of ten (10) days
after (1) the entry of a final judgment, decree, or other order by a court of
competent jurisdiction that Executive is liable for the Excise Tax, or (2) a
mutual determination of Executive and the Company not to proceed further with
the contest.
 
(v) If the Internal Revenue Service (the “IRS”) notifies Executive in writing
that the Section 4999 Excise Tax will or may be assessed against Executive, if
the Company provides Executive with the Tax Opinion specified herein, and if
Executive chooses to contest the assertion of the Section 4999 Excise Tax, then
the Company shall obtain and deliver to Executive an irrevocable standby letter
of credit (the “Letter of Credit”) issued by a bank acceptable to Executive and
the Company in an amount equal to the amount of the Company’s potential payment
obligation herein including penalties and interest, computed as if the Section
4999 Excise Tax were paid to the IRS in the year the date the Letter of Credit
was obtained. Immediately upon the earlier of (A) a determination letter (within
the meaning of section 1313 of the Code) that Executive is not liable for the
Section 4999 Excise Tax, or (B) the Company’s payment to Executive of the full
amount of its obligation herein, Executive shall mark the Letter of Credit
“canceled” and return it to the Company. In lieu of such a Letter of Credit, the
Company may choose to secure its obligations hereunder by establishing an
appropriate escrow account with terms reasonably satisfactory to Executive, and
by depositing therein the same amount as would be required for the Letter of
Credit. The obligations contained in this Section 5(c) shall survive the
termination or expiration of Executive employment with the Company and shall be
fully enforceable thereafter.
 
(vi) In the event that any payment or any portion thereof made to the Executive
or to any third-party on the Executive’s behalf under this Section 5 is
subsequently determined to not be imposed or not to be required of the
Executive, then such payment shall be promptly returned to the Company.
 
6. Termination of Employment.
 
(a) Termination without Cause or Resignation by Executive.  Unless otherwise
specified in a separate provision of this Section 6, either Executive or VNRH,
by action of the Board, may terminate this Agreement, and Executive’s employment
by VNRH, for any reason after providing thirty (30) days written notice to the
non-terminating party.  If Executive terminates this Agreement pursuant to this
provision, VNRH will pay Executive on the Date of Termination (as defined below)
(i) all accrued but unpaid Base Salary, (ii) a prorated amount of Executive’s
Base Salary for accrued but unused vacation days, and (iii) yet unpaid
reimbursements for any reasonable and necessary business expenses incurred by
Executive prior to the Date of Termination in connection with his duties
hereunder (such amounts collectively, the “Accrued Compensation and
Reimbursements”).  Upon termination by VNRH of this Agreement pursuant to this
Section 6(a) other than a termination for Cause, within ten (10) business days
after the Date of Termination, VNRH shall pay (A)  Accrued Compensation and
Reimbursements, plus (B) a payment (a “Severance Payment”) equal to the greater
of Executive’s Base Salary (at the rate in effect hereunder at the Date of
Termination) for (1) thirty-six (36) months, or (2) the remaining duration of
the Employment Period.  Notwithstanding any other provision of this Agreement,
the non-renewal of the Executive’s employment pursuant to the terms of a
Non-Renewal Notice under Section 1(a) of this Agreement shall not constitute a
termination of this Agreement entitling the Executive to a Severance Payment
under this Section 6(a).
 
(b) Termination by Cause.  VNRH, by action of the Board may terminate this
Agreement at any time for Cause.  Upon termination by VNRH for Cause, Executive
shall only be entitled to Accrued Compensation and Reimbursements, which amount
shall be paid within ten (10) business days after the Date of Termination.  For
purposes hereof, “Cause” means any of the following:
 
(i) Executive’s commission of theft, embezzlement, any other act of dishonesty
relating to his employment with VNRH or any willful and material violation of
any law, rules or regulation applicable to the Company, including, but not
limited to, those laws, rules or regulations established by the Securities and
Exchange Commission, or any self-regulatory organization having jurisdiction or
authority over Executive or the Company; or
 
(ii) Executive’s conviction of, or Executive’s plea of guilty or nolo contendere
to, any felony or of any other crime involving fraud, dishonesty or moral
turpitude; or
 
(iii) A determination by the Board that Executive has materially breached this
Agreement (other than during any period of Disability, as defined below) where
such breach is not remedied within ten (10) days after written demand by the
Board for substantial performance is actually received by Executive which
specifically identifies the manner in which the Board believes Executive has so
breached; or
 
(iv) Executive’s willful and continued failure to perform his reasonable and
customary duties as the Executive Vice President and Chief Financial Officer
which such failure is not remedied within ten (10) days after written demand by
the Board for substantial performance is actually received by Executive which
specifically identifies the nature of such failure.
 
For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the
Company.  Any act, or failure to act, based upon authority given by the Board or
based upon the advice of counsel for VNRH shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.  VNRH, by action of the Board, may terminate
Executive’s employment for Cause only after: (i) providing written notice to
Executive, which identifies the Cause for Executive’s termination (which notice
must be given within ninety (90) days after the actual discovery of the act(s)
or omission(s) constituting such Cause) and (ii) Executive has been given an
opportunity, together with his counsel, to be heard by the Board at a time and
location reasonably designated by the Board.
 
(c) Termination with Good Reason.  Executive may terminate this Agreement for
Good Reason, and thereby resign his employment, after providing thirty (30)
days’ written notice to the Company (which notice must be given within ninety
(90) days after the occurrence of the act(s) or omission(s) constituting Good
Reason).  For purposes hereof, “Good Reason” means any of the following reasons:
 
(i) Executive is assigned duties and responsibilities materially inconsistent
with those normally associated with his position, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by VNRH promptly, but in no event later than the thirty (30) day
period immediately following VNRH’s receipt of notice thereof given by
Executive; or
 
(ii) A material reduction in Executive’s Base Salary; or
 
(iii) Executive’s removal from his position as Executive Vice President and
Chief Financial Officer of the Company, other than for Cause or by death or
Disability, during the Term of this Agreement, to a position that is not at
least equivalent in authority and duties to Vice President and Chief Financial
Officer; or
 
(iv) Relocation of Executive’s principal place of business to a location fifty
(50) or more miles from its location as of the Effective Date without
Executive’s written consent; or
 
(v) A material breach by VNRH of this Agreement, which materially adversely
affects Executive, if the breach is not cured within twenty (20) days after
Executive provides written notice to VNRH which identifies in reasonable detail
the nature of the breach; or
 
(vi) VNRH’s failure to make any material payment to Executive required to be
made under the terms of this Agreement, if the breach is not cured within twenty
(20) days after Executive provides written notice to the VNRH which provides in
reasonable detail the nature of the payment.
 
In the event Executive terminates this Agreement for Good Reason, within ten
(10) business days after the Date of Termination VNRH shall pay Executive (i)
his Accrued Compensation and Reimbursements plus (ii) a Severance Payment.
 
(d) Termination by Disability.  VNRH, by action of the Board, may terminate this
Agreement at any time if Executive shall be deemed in the reasonable judgment of
the Board to have sustained a “Disability.”  Executive shall be deemed to have
sustained a Disability if and only if he shall have been unable to substantially
perform his duties as an employee of VNRH as a result of sickness or injury, and
shall have remained unable to perform any such duties for a period of more than
180 consecutive days in any twelve (12)-month period.  Upon termination of this
Agreement for Disability, VNRH shall pay Executive (A) his Accrued Compensation
and Reimbursements plus (B) a payment equal to Executive’s Base Salary for
twelve (12) months.
 
(e) Termination by Death.  This Agreement will terminate automatically upon
Executive’s death.  Upon termination of this Agreement because of Executive’s
death, VNRH shall pay Executive’s estate (i) Executive’s Accrued Compensation
and Reimbursements, plus (ii) a payment equal to Executive’s Base Salary for
twelve (12) months.
 
(f) Date of Termination.  As used in this Agreement, “Date of Termination” means
(i) if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated as a result of a Disability or by
VNRH for Cause or without Cause, then the date specified in a notice delivered
to Executive by VNRH of such termination, (iii) if Executive’s employment is
terminated by Executive for Good Reason, then the date specified in the notice
of such termination delivered to VNRH by Executive, (iv) if Executive’s
employment terminates due to the giving of a Non-Renewal Notice, the last day of
the Employment Period, and (v) if Executive’s employment is terminated for any
other reason, the date specified therefore in the notice of such termination.
 
7. Employment.
 
Upon termination of this Agreement, Executive’s employment shall also terminate
and cease, and Executive shall be deemed to have voluntarily resigned from the
Board, if Executive is a member of the Board.
 
8. Mitigation.
 
Upon termination of this Agreement for any reason, amounts to be paid per the
express terms of this Agreement shall not be reduced whether or not Executive
obtains other employment.
 
9. Release.
 
Notwithstanding any other provision in this Agreement to the contrary, as a
condition precedent to receiving the Severance Payment set forth in this
Agreement in connection with any applicable termination scenario, Executive
agrees to execute (and not revoke) a customary severance and release agreement,
including a waiver of all claims, reasonably acceptable to the Company (the
“Release”), within the forty-five (45) day period immediately following the Date
of Termination. All revocation rights and timing restrictions shall be set forth
in such Release.  If Executive fails to execute and deliver the Release, or
revokes the Release, Executive agrees that he shall not be entitled to receive
the Severance Payment.  For purposes of this Agreement, the Release shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive’s
estate in the case of his death.
 
10. Nondisclosure.
 
(a) Executive shall, immediately upon executing this Agreement, receive access
to some or all of the Company’s various trade secrets and confidential or
proprietary information, including information he has not received before,
consisting of, but not limited to, information relating to (i) business
operations and methods, (ii) existing and proposed investments and investment
strategies, (iii) financial performance, (iv) compensation arrangements and
amounts (whether relating to the Company or to any of its employees),
(v) contractual relationships, (vi) business partners and relationships, and
(vii) marketing strategies (all of the forgoing, “Confidential
Information”).  Confidential Information shall not include: (A) information that
Executive may furnish to third parties regarding his obligations under this
Section 10 and under Section 11 or (B) information that (1) is general knowledge
of Executive or information that becomes generally available to the public by
means other than Executive’s breach of this Section 10 (for example, not as a
result of Executive’s unauthorized release of marketing materials), (2) is in
Executive’s possession, or becomes available to Executive, on a non-confidential
basis, from a source other than the Company or (3) Executive is required by law,
regulation, court order or discovery demand to disclose; provided, however, that
in the case of clause (3), Executive gives the Company, to the extent permitted
by law, reasonable notice prior to the disclosure of the Confidential
Information and the reasons and circumstances surrounding such disclosure to
provide the Company an opportunity to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.
 
(b) Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into his possession, shall remain the exclusive
property of the Company during Executive’s employment with the
Company.  Executive further agrees that Executive shall not, except for the
benefit of the Company pursuant to the exercise of his duties in accordance with
this Agreement or with the prior written consent of the Company, use or disclose
to any third party any of the Confidential Information described herein,
directly or indirectly, either during Executive’s employment with the Company or
at any time following the termination of Executive’s employment with the
Company.
 
(c) Upon termination of this Agreement, Executive agrees that all Confidential
Information and other files, documents, materials, records, notebooks, customer
lists, business proposals, contracts, agreements and other repositories
containing information concerning the Company or the business of the Company
(including all copies thereof) in Executive’s possession, custody or control,
whether prepared by Executive or others, shall remain with or be returned to the
Company as soon as practicable after the Date of Termination.
 
11. Non-Competition and Non-solicitation.
 
(a) As part of the consideration for the compensation and benefits to be paid to
Executive hereunder, to protect Confidential Information of the Company and its
customers and clients that have been and will be entrusted to Executive, the
business goodwill of the Company and its subsidiaries that will be developed in
and through Executive and the business opportunities that will be disclosed or
entrusted to Executive by the Company and its subsidiaries, and as an additional
incentive for the Company to enter into this Agreement, if termination is a
result of Executive’s voluntary termination without Good Reason under Section
6(a), or by the Company for Cause under Section 6(b), from the date hereof
through the one (1) year anniversary of the Date of Termination (the “Restricted
Period”), Executive will not (other than for the benefit of the Company pursuant
to this Agreement), directly or indirectly:
 
(i) engage in, or carry on or assist, individually or as a principal, owner,
officer, director, employee, shareholder, consultant, contractor, partner,
member, joint venturer, agent, equity owner or in any other capacity whatsoever
(in any such capacity, an “Investor”), any (A) any business directly competitive
with the business in which the Company is engaged from time to time (“Competing
Business”) or (B) Business Enterprise (as defined below) that is otherwise
directly competitive with the Company within the states in which the Company
does business;
 
(ii) perform for any corporation, partnership, limited liability company, sole
proprietorship, joint venture or other business association or entity (a
“Business Enterprise”) engaged in any Competing Business any duty Executive has
performed for the Company that involved Executive’s access to, or knowledge or
application of, Confidential Information;
 
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company;
 
(iv) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company with whom Executive had direct business contact
in dealings during the Employment Period in the course of his employment with
the Company to cease doing business with the Company or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company; or
 
(v) solicit with the purpose of hiring or hire any person who is or, within 180
days after such person ceased to be an employee of the Company, was an employee
of the Company.
 
(b) Notwithstanding the foregoing restrictions of this Section 11, nothing in
this Section 11 shall prohibit (i) any investment by Executive, directly or
indirectly, in securities which are issued by a Business Enterprise involved in
or conducting a Competing Business, provided that Executive, directly or
indirectly, does not own more than five percent (5%) of the outstanding equity
or voting securities of such Business Enterprise or (ii) Executive, directly or
indirectly, from owning any interest in any Business Enterprise which conducts a
Competing Business if such interest in such Business Enterprise is owned as of
the date of this Agreement and Executive does not have the right, in the case of
(i) or (ii), through the ownership of a voting interest or otherwise, to direct
the activities of or associated with the business of such Business Enterprise.
 
(c) Executive acknowledges that each of the covenants of Section 11(a) are in
addition to, and shall not be construed as a limitation upon, any other covenant
provided in Section 11(a).  Executive agrees that the geographic boundaries,
scope of prohibited activities, and time duration of each of the covenants set
forth in Section 11(a) are reasonable in nature and are no broader than are
necessary to maintain the confidentiality and the goodwill of the Company’s
proprietary and Confidential Information, plans and services and to protect the
other legitimate business interests of the Company, including without limitation
the goodwill developed by Executive with Company’s customers, suppliers,
licensees and business relations.
 
(d) If, during any portion of the Restricted Period, Executive is not in
compliance with the terms of Section 11(a), the Company shall be entitled to,
among other remedies, compliance by Executive with the terms of Section 11(a)
for an additional period of time (i.e., in addition to the Restricted Period)
that shall equal the period(s) over which such noncompliance occurred.
 
(e) The parties hereto intend that the covenants contained in Section 11(a) be
construed as a series of separate covenants, one for each defined province in
each geographic area in which Executive on behalf of the Company conducts
business.  Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the applicable covenant contained in Section
11(a).  Furthermore, each of the covenants in Section 10(a) shall be deemed a
separate and independent covenant, each being enforceable irrespective of the
enforceability (with or without reformation) of the other covenants contained in
Section 11(a).
 
12. Survival of Covenants.
 
Sections 10 and 11 shall survive the expiration or termination of this Agreement
for any reason, except that the restrictions of Section 11 shall not apply in
the event Executive’s employment is terminated as a result of a Change of
Control, other than in connection with a Permitted Transfer (as such term is
defined in the LLC Agreement).  Executive further agrees to notify all future
persons, funds or businesses, with which he becomes affiliated with or employed
by during the Restricted Period, of the restrictions set forth in Sections 10
and 11, prior to the commencement of any such affiliation or employment.
 
13. Notices.
 
All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, mailed by certified mail (return receipt requested) or sent by
overnight delivery service to the parties at the following addresses or at such
other addresses as shall be specified by the parties by like notice, in order of
preference of the recipient:
 
To VNRH:
Board of Managers
7700 San Felipe, Suite 485
Houston, Texas 77063
Facsimile:  (832) 327-2260
To the Executive:
Richard A. Robert
11639 Versailles Lakes Ln.
Houston, Texas 77082
Facsimile:  (832) 327-2260

 
Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, and in the case overnight delivery
service, on the date of actual delivery.
 
14. Severability and Reformation.
 
If any one or more of the terms, provisions, covenants or restrictions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions shall remain in full force and effect, and the
invalid, void or unenforceable provisions shall be deemed severable.  Moreover,
if any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be reformed by limiting and reducing it to the
minimum extent necessary, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.
 
15. Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the heirs and
legal representatives of Executive and the permitted assigns and successors of
VNRH, but neither this Agreement nor any rights or obligations hereunder shall
be assignable or otherwise subject to hypothecation by Executive (except by will
or by operation of the laws of intestate succession) or by VNRH, except that
VNRH may assign this Agreement to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the stock assets or businesses of
VNRH, if such successor expressly agrees to assume the obligations of VNRH
hereunder.
 
16. Amendment.
 
This Agreement may be amended only by writing signed by both the Executive and
by a duly authorized representative of VNRH (other than Executive).
 
17. Assistance in Litigation.
 
Executive shall reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company that relate to events or
occurrences that transpired while Executive was employed by the
Company.  Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  Executive also shall cooperate fully with the
Company in connection with any investigation or review by any Federal, state, or
local regulatory authority as any such investigation or review relates, to
events or occurrences that transpired while Executive was employed by the
Company.  The Company will pay Executive an agreed upon reasonably hourly rate
for Executive’s cooperation pursuant to this Section 17.
 
18. Beneficiaries; References.
 
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death, and may change such
election, in either case by giving the Company written notice thereof.  In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative.  Any reference
to the masculine gender in this Agreement shall include, where appropriate, the
feminine.
 
19. Use of Name, Likeness and Biography.
 
The Company shall have the right (but not the obligation) to use, publish and
broadcast, and to authorize others to do so, the name, approved likeness and
approved biographical material of Executive to advertise, publicize and promote
the business of the Company and its affiliates, but not for the purposes of
direct endorsement without Executive’s consent.  This right shall terminate upon
the termination of this Agreement.  An “approved likeness” and “approved
biographical material” shall be, respectively, any photograph or other depiction
of Executive, or any biographical information or life story concerning the
professional career of Executive.
 
20. Governing Law.
 
THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO RULES RELATING TO CONFLICTS
OF LAW.
 
21. Entire Agreement.
 
This Agreement and the LLC Agreement contain the entire understanding between
the parties hereto with respect to the subject matter hereof and supersede in
all respects any prior or other agreement or understanding, written or oral,
between the Company or any affiliate of the Company and Executive with respect
to such subject matter.
 
22. Withholding.
 
The Company shall be entitled to withhold from payment to the Executive of any
amount of withholding required by law.
 
23. Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.
 
24. Remedies.
 
The parties recognize and affirm that in the event of a breach of Sections 10 or
11 of this Agreement, money damages would be inadequate and VNRH would not have
an adequate remedy at law.  Accordingly, the parties agree that in the event of
a breach or a threatened breach of Sections 10 or 11, VNRH may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).  In addition,
Executive agrees that in the event a court of competent jurisdiction or an
arbitrator finds that Executive violated Section 10 or 11, the time periods set
forth in those Sections shall be tolled until such breach or violation has been
cured.  Executive further agrees that VNRH shall have the right to offset the
amount of any damages resulting from a breach by Executive of Section 10 or 11
against any payments due Executive under this Agreement.  The parties agree that
if one of the parties is found to have breached this Agreement by a court of
competent jurisdiction or arbitrator, the breaching party will be required to
pay the non-breaching party’s attorneys’ fees reasonably incurred in prosecuting
the non-breaching party’s claim of breach.
 
25. Non-Waiver.
 
The failure by either party to insist upon the performance of any one or more
terms, covenants or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any right granted hereunder or of any future
performance of any such term, covenant or condition, and the obligation of
either party with respect hereto shall continue in full force and effect, unless
such waiver shall be in writing signed by VNRH (other than Executive) and
Executive.
 
26. Announcement.
 
The Company shall have the right to make public announcements concerning the
execution of this Agreement and the terms contained herein, at the Company’s
discretion.
 
27. Construction.
 
The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this
Agreement.  The language in all parts of this Agreement shall be in all cases
construed in accordance to its fair meaning and not strictly for or against the
Company or Executive.
 
28. Right to Insure.
 
The Company shall have the right to secure, in its own name or otherwise, and at
its own expense, life, health, accident or other insurance covering Executive,
and Executive shall have no right, title or interest in and to such
insurance.  Executive shall assist the Company in procuring such insurance by
submitting to examinations and by signing such applications and other
instruments as may be required by the insurance carriers to which application is
made for any such insurance.
 
29. No Inconsistent Obligations.
 
Executive represents and warrants that to his knowledge he has no obligations,
legal, in contract, or otherwise, inconsistent with the terms of this Agreement
or with his undertaking employment with the Company to perform the duties
described herein.  Executive will not disclose to the Company, or use, or induce
the Company to use, any confidential, proprietary, or trade secret information
of others. Executive represents and warrants that to his knowledge he has
returned all property and confidential information belonging to all prior
employers, if he is obligated to do so.
 
30. Binding Agreement.
 
This Agreement shall inure to the benefit of and be binding upon Executive, his
heirs and personal representatives, and the Company, its successors and assigns.
 
31. Voluntary Agreement.
 
Each party to this Agreement has read and fully understands the terms and
provisions hereof, has had an opportunity to review this Agreement with legal
counsel, has executed this Agreement based upon such party’s own judgment and
advice of counsel (if any), and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement.  The parties have
participated jointly in the negotiation and drafting of this Agreement.  If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement.  Except as expressly set forth in this Agreement,
neither the parties nor their affiliates, advisors and/or their attorneys have
made any representation or warranty, express or implied, at law or in equity
with respect of the subject matter contained herein.  Without limiting the
generality of the previous sentence, the Companies, their affiliates, advisors,
and/or attorneys have made no representation or warranty to Executive concerning
the state or Federal tax consequences to Executive regarding the transactions
contemplated by this Agreement.
 
[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE IMMEDIATELY
FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Amended Employment
Agreement between VNRH and Richard A. Robert as of the day and year first above
written.
 


 
“EXECUTIVE”




/s/ Richard A.
Robert                                                                      
Richard A. Robert




VNR HOLDINGS, LLC
 
“COMPANY”




By:  /s/ Scott W.
Smith                                                                      


Its:  President








VANGUARD NATURAL RESOURCES, LLC




By:  /s/ Scott
W                                                                      


Its:  President and Chief Exective Officer






 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
Annual Bonus
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX B
 


 
[Restricted Unit Agreement]

 


 

 
 

--------------------------------------------------------------------------------

 

APPENDIX C
 


 
[Phantom Unit Agreement]

 


 

 
 

--------------------------------------------------------------------------------

 
